DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-2, 11, 15-17, 19-21, 26 and 28-31) in the reply filed on 3/24/2021 is acknowledged.
Regarding the election of species requirement, applicant has elected, without traverse, the following species: 1) blood as a type of bodily fluid; 2) polymer precipitation as a method for isolating microvesicles; and 3) nitrocellulose membrane as a type of planar support.
3.	Claims 1-2, 11, 15-17, 19-21, 26, 28-31, 38-39, 43, 47-48 and 52 are pending in the application. Claims 38-39, 43, 47-48 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 11, 15-17, 19-21, 26 and 28-31 are currently under examination.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [001059] of the specification as filed).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
6.	Claims 2-3 and 9 are objected to because of the following informalities:
Claim 2, line 8: “each miR-10b-5p specific oligonucleotide probes” should be changed to “each miR-10b-5p specific oligonucleotide probe[[s]]” to correct the grammatical error.
Claim 3, line 4: “silicon carbide” should be changed to “silicon carbide (SiC)” to provide antecedent basis for the recitation “SiC” in line 10.
Claim 9, lines 3-4: “each miR-10b-5p specific oligonucleotide probes” should be changed to “each miR-10b-5p specific oligonucleotide probe[[s]]” to correct the grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 26 and 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26, which depends from claim 1, recites “wherein the plurality of [cancer] samples and/or plurality of control samples are arrayed on a support and the plurality of [cancer] samples and/or plurality of control samples are arrayed on the same support”.  However, the feature(s) recited in this wherein clause has already been recited in step (a) of claim 1.  Thus, claim 26 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 1) upon which it depends.  Claims 28-30 are also rejected because each of them depends from improper dependent claim 26.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

11.	Claims 1-2, 11, 15-17, 19-21, 26, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spetzler et al. (WO 2015/031694 A2, cited in the previous Office action).
Regarding claims 1, 26 and 28
Spetzler et al. teach a method of enriching an oligonucleotide probe library comprising a plurality of oligonucleotides (e.g., aptamer oligonucleotides), the method comprising: (a) providing a support (e.g., microbeads such as magnetic beads or MagPlex beads. See Examples 10-12) arrayed with a plurality of samples, wherein a portion of the plurality of samples are cancer (e.g., breast cancer) samples and another portion of the plurality of samples are non-cancer control samples, and wherein each of the plurality of samples comprises microvesicles; (b) contacting the plurality of samples arrayed on the support with the plurality of oligonucleotides; and (c) recovering members of the oligonucleotide probe library that bound to members of the plurality of samples, thereby enriching the oligonucleotide probe library (see the whole document, particularly paragraphs [0025], [0027]-[0028], [0030], [00104] and [00532]; Examples 10-12; claims 19, 25 and 29).
Regarding claim 2
The method according to Spetzler et al., further comprising repeating steps (a)-(c) at least 5 times (see paragraph [0025], [00414], [00638] and [00675]).
Regarding claim 11
6 different oligonucleotide sequences (see paragraphs [0024], [0089] and [00811]).
Regarding claim 15
The method according to Spetzler et al., wherein the plurality of cancer samples comprises a bodily fluid or a fraction or derivative thereof (see paragraph [0027]; claims 25-28).
Regarding claim 16
The method according to Spetzler et al., wherein the bodily fluid comprises at least one of peripheral blood, sera, plasma, ascites, urine, cerebrospinal fluid (CSF), sputum, saliva, bone marrow, synovial fluid, aqueous humor, amniotic fluid, cerumen, breast milk, broncheoalveolar lavage fluid, semen, prostatic fluid, Cowper's fluid, pre-ejaculatory fluid, female ejaculate, sweat, fecal matter, hair oil, tears, cyst fluid, pleural fluid, peritoneal fluid, malignant fluid, pericardial fluid, lymph, chyme, chyle, bile, interstitial fluid, menses, pus, sebum, vomit, vaginal secretions, mucosal secretion, stool water, pancreatic juice, lavage fluids from sinus cavities, bronchopulmonary aspirates, and other lavage fluids (see paragraph [0027]; claims 25-28).
Regarding claim 17
The method according to Spetzler et al., wherein the bodily fluid comprises blood or a derivative thereof (see paragraph [0027]; claims 25-28).
Regarding claims 19-21
The method according to Spetzler et al., further comprising isolating the microvesicles prior to step (a), wherein isolating the microvesicles comprises at least 
Regarding claim 31
The method according to Spetzler et al., wherein the plurality of samples differs from plurality of control samples according to a phenotype of interest, some or all members of the plurality of samples and plurality of control samples are from different sections of a same substrate, and some or all members of the plurality of samples and plurality of control samples are scraped or microdissected from the same substrate (see paragraphs [0025] and [00227]-[00229]; Examples 10-12).

Conclusion
12.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639